Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 1 of 10 PageID #: 45




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     WHEELING DIVISION

DIANA MEY,

         Plaintiff,
                                                                            Civil Action No. 5:19-cv-315
v.


MEDGUARD ALERT, INC.,
SAFE HOME SECURITY, INC.,
and LIFEWATCH INC.,

         Defendants.
                                            AMENDED COMPLAINT

         Plaintiff Diana Mey (“Plaintiff”) states as follows for her Amended Complaint1 against

Defendants MedGuard Alert, Inc., Safe Home Security, Inc., and Lifewatch Inc. (collectively,

“Defendants”):

                                             Parties and Jurisdiction

         1.        Plaintiff Diana Mey is an individual residing in Wheeling, West Virginia.

         2.        Defendant MedGuard Alert, Inc. (“MedGuard”) is a Connecticut corporation with

a principal place of business located in Middletown, Connecticut.

         3.        Defendant Safe Home Security, Inc. (“Safe Home Security”) is a Connecticut

corporation with a principal place of business located in Middletown, Connecticut.

         4.        Defendant Lifewatch, Inc. (“Lifewatch”) is a New York corporation with a

principal place of business located in Middletown, Connecticut.



         1
          A party may amend its pleading once as a matter of course within 21 days after service of a responsive
pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier. Fed. R. Civ. P. 15(a)(1).
This amended complaint is timely, as Defendants filed their Rule 12(b) motion on January 13, 2020.
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 2 of 10 PageID #: 46




        5.      Defendants share the same principal place of business at 1125 Middle Street, Suite

201, Middletown, Connecticut 06457.

        6.      Upon information and belief, Lifewatch is owned in whole or in part by MedGuard.

        7.      At all relevant times, Defendants conducted business in West Virginia, solicited

business in West Virginia, engaged in persistent course of conduct in West Virginia, and/or have

derived substantial revenue from goods sold and services provided in West Virginia.

        8.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal law. This Court has supplemental jurisdiction under 28

U.S.C. § 1367 as to the remaining claims arising under state law.

        9.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district. In particular, the

telemarketing calls to Plaintiff occurred in this district.

                                 Defendants’ Common Enterprise

        10.     David Roman is, or was at all times relevant hereto, the Vice President and

Chairman of Lifewatch, President and Treasurer of Safe Home Security, and President of

MedGuard.

        11.     Defendants, through David Roman, conducted the telemarketing practices

described herein through an interrelated network of companies that have common ownership and

management, business functions, and office locations.

        12.     On July 14, 2016, the Federal Trade Commission and the State of Florida filed their

Amended Complaint for Permanent Injunction and Other Equitable Relief against, among others,




                                                   2
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 3 of 10 PageID #: 47




Defendants Lifewatch, Safe Home Security, and MedGuard. See F.E.C., et al. v. Lifewatch Inc.,

et al., No. 15-cv-5781 (N.D. Ill.), ECF 165.

       13.     The FEC alleged, among other things, that Defendants Lifewatch, Safe Home

Security, and MedGuard operated as a common enterprise while engaging in deceptive and unfair

telemarketing activities. See id. Specifically, Defendants, acting directly or through one or more

of their intermediaries, were alleged to have made calls to telephone numbers on the National Do

Not Call Registry, “spoofed” their calls by transmitting phony caller identification information to

disguise the true source of the calls, and initiated prerecorded outbound telemarketing calls to

consumers without prior written consent.

       14.     Ultimately, Defendants stipulated to the entry of a Stipulated Order for Permanent

Injunction and Other Equitable Relief, which was entered by the Court on June 24, 2019. See id.

at ECF 422-1. David Roman executed the Stipulation in his individual capacity and as an officer

or manager of Lifewatch, Safe Home Security, and MedGuard.

       15.     In addition to enjoining future deceptive and abusive telemarketing practices,

judgment was entered against Safe Home Security and MedGuard in the amount of $8,943,416

and against Lifewatch in the amount of $25,266,886.

                                  Defendants’ Illegal Conduct

       16.     Defendants sell medical alert systems and services to consumers throughout the

United States, including West Virginia.        Defendants market their medical alert systems to

consumers through various means, including through unsolicited telemarketing calls.

       17.     Upon information and belief, Defendants have operated as a common enterprise

while engaging in the deceptive and illegal telemarketing alleged herein and have conducted




                                                  3
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 4 of 10 PageID #: 48




telemarketing efforts through an interrelated network of companies that have common ownership,

business functions, and office locations.

       18.      Because Defendants operated as a common enterprise, each of them is jointly and

severally liable for the acts and practices alleged herein.

       19.      Upon information and belief, Defendants engaged numerous telemarketers to make

unsolicited telemarking calls on Defendants’ behalf and to market Defendants’ medical alert

systems and services.

       20.      Plaintiff’s cellular telephone numbers are (304) 242-XXXX, 304-281-XXXX, and

304-280-XXXX. Plaintiff’s numbers are listed on the Do Not Call Registry.

       21.      Despite being listed on the Do Not Call Registry, Defendants, directly or through

one or more intermediaries, initiated telephone calls to Plaintiff to induce sales of Defendants’

medical alert systems and services.

       22.      On various calls, Plaintiff learned from various representatives that they were

calling on behalf of Defendants.

       23.      While Plaintiff received numerous unsolicited telemarketing calls from each

Defendant, the following calls evidence Defendants’ unlawful conduct:

             a. On November 23, 2015, Plaintiff received a call from 727-270-7643 to 304-242-

                XXXX and the agent represented that he was calling on behalf of Lifewatch.

                Plaintiff received numerous calls from that same number. And on a later December

                15, 2015 call, the agent again represented that he was affiliated with Lifewatch.

             b. On August 22, 2018, Plaintiff received a prerecorded voice message from 304-439-

                1938 to 304-281-XXXX. The caller was identified as “Sarah from Be Safe At


                                                  4
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 5 of 10 PageID #: 49




                Home.” On February 21, 2019, Plaintiff received another call with a prerecorded

                voice message from “Sarah from Be Safe At Home.”

             c. On August 20, 2019, Plaintiff received a prerecorded voice message from 304-853-

                1150 to 304-280-XXXX. After feigning interest in the product/services, Plaintiff

                was transferred to a live agent who represented that she was affiliated with Five

                Diamond Home Security.


       24.      Upon information and belief, MedGuard was doing business as “Be Safe At

Home.” A third-party individual confirmed that he received a similar call from “Be Safe At

Home,” after which his credit card was charged by MedGuard.

       25.      Upon information and belief, Safe Home Security was doing business as “Five

Diamond Home Security.” During the August 20, 2019 call, the agent represented that Michael

Blakeney would be the installer of the system for Five Diamond. Mr. Blakeney is believed to be

a regional manager for Security Systems, Inc. d/b/a Safe Home Security, according to LinkedIn

and a public GoFundMe page.

       26.      Prior to receiving the above-described telephone calls from Defendants, Plaintiff

never consented to be called.

       27.      Upon information and belief, Defendants’ telemarketing efforts included the use of

an automated telephone dialing system. On several calls, there was an unnatural pause before

connecting Plaintiff to a representative. This pause is consistent with the use of an ATDS, which

waits until the call is answered before connecting the recipient with an available representative.




                                                 5
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 6 of 10 PageID #: 50




        28.     In some instances, Defendants, acting directly or through one or more

intermediaries, “spoofed” their calls by transmitting phony caller identification information so that

call recipients do not know the true source of the calls.

        29.     In numerous instances, Defendants, acting directly or through one or more

intermediaries, failed to disclose truthfully, promptly, and in a clear and conspicuous manner to

the person receiving the call: the identity of the seller; that the purpose of the call is to sell goods

or services; or the nature of the goods or services.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
        30.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        31.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an automatic

telephone dialing system or an artificial or prerecorded voice . . . to any telephone number assigned

to a . . . cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii).

        32.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        33.     Under the TCPA, a person or entity can be liable for calls made on its behalf, even

if the person or entity does not directly place the calls. 47 U.S.C. § 227(c)(5).

        34.     As explained by the FCC, the agency charged with interpreting and enforcing the

TCPA, the applicable rules “generally establish that the party on whose behalf a solicitation is

made bears ultimate responsibility for any violations.” See Rules and Regulations Implementing




                                                   6
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 7 of 10 PageID #: 51




the Telephone Consumer Protection Act of 1991, Memorandum and Order, 10 FCC Red. 12391,

12397 ¶ 13 (1995).

       35.      The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone number of Plaintiff using an ATDS and prerecorded messages.

       36.      Defendants violations were negligent, willful, and knowing.

                                           COUNT II
                           Violations of the TCPA, 47 U.S.C. § 227(c)
       37.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       38.      Defendants and/or their affiliates, agents, and/or other persons or entities acting on

Defendants’ behalf made telemarketing calls to Plaintiff’s residential telephone, which was listed

on do-not-call registry, in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2).

       39.      Plaintiff received more than one telephone call within a 12-month period by or on

behalf of Defendants in violation of the TCPA. Defendants violations were negligent, willful, and

knowing.

                                          COUNT III
                              Unfair or Deceptive Acts of Practices
       40.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       41.      Defendants knowingly engaged in the transmission of misleading or inaccurate

caller identification information, including, but not limited to, circumventing caller identification



                                                  7
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 8 of 10 PageID #: 52




technology that allows the consumer to identify from what phone number or organization the call

has originated from, or to otherwise misrepresent the origin and nature of the solicitation. See W.

Va. Code § 46A-6F-501.

       42.     On multiple occasions, Defendants misrepresented the origin of their calls by

circumventing caller identification technology. Specifically, Defendants manipulated the caller

identification to suggest that they were calling from a local West Virginia number.

       43.     The foregoing acts and omissions of Defendants and/or its affiliates, agents, and/or

other persons or entities acting on Defendants’ behalf constitute numerous and multiple violations

the West Virginia Consumer Credit and Protection Act, W. Va. Code §§ 46A-6F-501, et seq.

       WHEREFORE, Plaintiff requests that this Court: (i) find that Defendants are jointly and

severally liable to Plaintiff for the conduct alleged herein; (ii) award Plaintiff damages, including,

but not limited to, compensatory damages, liquidated statutory damages, and trebled statutory

damages; (iii) enjoin Defendants from making future calls to Plaintiff; (iv) award Plaintiff

reasonable attorneys’ fees and costs; and (v) award such other and further relief as this Court deems

just and proper under the circumstances.

       JURY TRIAL DEMANDED




                                                  8
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 9 of 10 PageID #: 53




                                    DIANA MEY

                                    By Counsel


                                    /s/ Andrew C. Robey
                                    Ryan M. Donovan (WVSB #11660)
                                    Andrew C. Robey (WVSB #12806)
                                    HISSAM FORMAN DONOVAN RITCHIE PLLC
                                    P.O. Box 3983
                                    Charleston, WV 25339
                                    t: 681-265-3802
                                    f: 304-982-8056
                                    rdonovan@hfdrlaw.com
                                    arobey@hfdrlaw.com




                                      9
Case 5:19-cv-00315-JPB-JPM Document 9 Filed 01/27/20 Page 10 of 10 PageID #: 54




                                 CERTIFICATE OF SERVICE

        The undersigned counsel does hereby certify that on the 27th day of January 2020, a true

 copy of the foregoing document was served upon all parties of record electronically via this Court’s

 CM/ECF system.



                                                      /s/ Andrew C. Robey




                                                 10
